Ifoaorablm 080.       A. Hi&t,      Chid   Aoo4untanf
Roar43 oi Oopnty       sad Dlstriot      Road fadobtedww
Austin, Texas
Dear    art                              oplaon        Hutnbw   O-2320
                                         Ret     Right     of a oountf   to         uw    funds
                                         omdltod         to road dimtrio               undar
                                            tia       w!,   prrawaph            3, m&moetian
                                         ( 1, SwUoa
                                         “g                    6 ai     Hou0.      I3111 688,
                                            Bwd       by the    ?orty-abth            T.a&islatgr*,
                                         P egtll~P8H8bJa‘1939.

                Wa a-0   in   roodpt      of    yaw     mqwst         far    an optntoa           Y
the tollowb&          qaentioat
                Vloru  a&v168 this d*p8rtwat uh8ther or a&
        .oithaouutymay      el*otto   we tha fuads and1s.d
         to the a&#?* kltltriot wdw optiw 9" oi srrtwl
         (h) , Hottw R&xl 688, for ths owsteuetloa    of iarm-
         to-writ&   roads mtta;tacr srpith Bwnty PIti Dtstrlrk
         Hw. 2, 5 aad 6."




roads subsequaat to Septeti                    17. X9992, and pIor               to Samwry
2    1939,     were   dwigaa8.a        8s atala  hi&may*,             at0l   whr         the   gav-
vhmtt   of l&use Bill688                 8aSd ob‘uCltiow
                                          koawellg~Uo
for partlolpationin the funds loarul,agto tha County and Rued
Dicltrlot if&hway Fwl.   Lik.ewlr*                          diotriots    bau    4llgl-
bitt for ntroaotlv~  peymeat6 dat                       ?rw     the deai8aadlon  of
rraLd roads as a pati of the SW88                                Bystem to January
2, 1939 88 Is provided in ruiwobion                         (af Q? rSotiua 6 OS
Howe ldll 688.
           Purewant to luoh prori&nk thmra is mm oa head to
the oredlt  of the above nawd rod di6trlOt8 ag8a%n mtm#
o? mosey npr*tiea*     rotrosotl*e paymeuta mada by tha
state In ocmpliawa tith uuoh law, lt8lin iurther 0cmpl.b
awe such sum hers beoa ore,ditedto the Letoral Rwd hb
oouat of Edth County for the beadit oi Reed Dfatrleta SW.
2,     5 and 6.
          Reduolng your qwatiou to $ts mi#@lW% ioOrm,m WII-
strue it to ba - -yfay?&&th a@uttty,t&B6 oouaty, UN fuadn
(uador option TJ* ai said bill)   belsnpsiogto road dlstrieta
t3ltwted within said aount P* unless chew made Qoamew
SODIOaheraoter distingulshjw
                          I     Mm   from fUad* whioh tm gkn-
axany         aUaaeted   to   spealfi~      reuip2eatn          am? are      rawrtid
60iay 88the ztrowrt~   of twh reolpl~ata.*a must00telod6
that tbb oauaqf Is wIthoutauthorityt0 use 8uohrtlnda inang
raannsrbth6rthaa thatvlcfab aill aonier a dirsotbaasfS*
upon the dlatriot entItled therato.
          tieaall year attention to the laaguaga used ln gwma-
ga~&~,Sao$ion      1 ot Hoaos B1l.l688, ukSoh reada: in part,

                * * l * st    1 8 r tt~th sr    ae4amd     t0 b 0 th 0 p 0u 0y
        of the Btatm to take over, 8aqaIr0, purahase and
        retain the Iat6restsad equities ofths variau8
        bounties aad aa50a   road dIatrIot8 in and to the
        hl&waya a0tpraviousl.ytakenover, aeqfxirm'tid
        purohaaed,st@ oowtItutlagonJattuary2    1939.a
        pyt,of the 81ptem ai dea%#tetedStat0 hb?8y8,
                And tt 18 hereby detsri&ned that tM fur-
        ther &mi8lont~ OS this A88 eoastitute iair. jwt
        and eqtitablsoaqen8atIoa, repaymmt r2d rti
        buromat   to 8-h oountlas and daffned rood die-’
        trieta ani for their  aid and aiuazlta ttha
        !iRziz-Ln    tho 6owtrwtIw             of   %at* h&zaY::     +*+
        andbl.lydiaahox-g~s thole&ly      %mp&d  oblige-  ’
        tlolu ef th8 Btstste aompeasato,rapay8ndrv*
        borw t&r agwalw    of f&m %ato for aapwew     Ia-
        ottaT& at the iststanw aad uolI~tatlmt  es ?iha
        State a8 well attifa-      uw lsta~     ter the
        bea@&   or tiwbstata =q      (tM~rMwr~     itttrtt)~
          If am   alwr to us that th* wgl8htm      Lot&&
toropayandraSmbwwd*fi~rwd~~cu~~u,
aountles, for thdx aid 8nd ewbtewe    ia the wwtzaelfix1DoI
ofstab'~          Mdthet8$lZVw~~~~ths~m
dul8a-d ta *txta&ta   ialr, just an& equit8Ue oupwmt;Lon
for suah ase%etanw,
          subtteutl~    (a) or 6m0tion 6 dwm8     thr mfmotl prb
setsbad by the-LegZsl8ture    to errsot tkEs .re        at sna nlm-
burwmMt,    Sn pmaeaph      3.theeof, sitar             at~ible r0r
par$loipaffon~maohroMft aa had bwndes&nutad           a part of the
State Dystm pdor to 3natlax-y    2, X939, it la gnnided      - mf
suah Indelttdaw8, the prooeeda~ot     aoh   hata b80Stwti          in
th* aowt.rttatiw    a@ rmda whiah have ken dasi@atd         a8 a part
of the State H&#tway Spitat, agter ~Soptenhr X7, 1932. aad
prier to Jawwg             shall particrlpatw%tn8a%d County and
                 2, 19.959,.
clad Dlatriat rrigbuayPnM as of th8 data of the da84pnatIorr
OS said road es a part of the hat6 6t8tw ' * *~*~+Dal%&
that Latttrvalbotwun tb dwigaation of the mad and t&a tinrs
whan HOUSE Bslx 688 btmm    crifeetlra,rwloua wantIe    and de-
fittadroad diatrlttta     ooatixmed to d2aakar@e and pay oblkatlcwia
areatad fox the oortietruatl~~ awhrosbo, atitheStat@                QQP-
elder%ng Itettlf        iledly tiblirusted to repay suoh eountls~a   and
define& mad distr  9 ots ror the fuals tsosxpeaded, it authorlwd
rstroaatIre paymats by tha Shard ei Cwty              and Diptrlat R-d
Indebtednsse ta aoeosrplishtbhiarain%-nt.                 sn sosardww
with  the info~matlaa.tq3atained      la your letter,    we as~um that
saeh fuat28.es are nus unedited to the VariOW dsfiaad rmd
dl8trlot8, above anumsratad, In the Latarel Wad Awount &
this eoun&y, relpreaentauuh iu@a as are prcprldadto be!peid
pttmt8tttthereto~            It sews,     Mmrafore,       that there oati k
little       doubt Mat that thee  h&a  ore tha
l3lstrfats      NOB, 2, 5 t3na4, ~3 *rotidr10t                             I% RB:$wt
    to di8bur8#bmtttby ths OOUtI8yfor say puxpwe othar th8a the8
    witlath
          rcouldocmmr 0 dlreot bermfit upon na texpaysxa living
    within sUO~ X-OSd dfSCri4!88-
-
              In paragraph 5, eubaeotion (h) of %otioa 6, vw find
    the J,,egi8lotuM*~ia8truotioM tutto hrrvfun&s rmining    in
    the ZatsrcllR&a&PunCi 8hal.fbe QIabummd, and tills apparent-
    ly the langaaga use4 pertain8 aerlgto fund8 of 8 county rc
    malnisg in suoh fad, we think the Intention vms oleerly
    The pertinent pert of the law
    r01l.ouat
                     “?titU%t MtSBiaing       in    the &tOraf   Read ?tUld Or      84
                oountyaitor the paymat of aaIdri@t-of-wayob;Li-
                gattioea, lasy b8 used by the aounty unaer the airee-
                tloa crfthe eomals8lcumrV court for-any oae or al.1
                or the ta11miag 9mpo*e*t      (ft) fCU’ the ~4tqUiSitioa
                ef rights-ot-wey fur ooanty latarsl road@, and for
                the psyeantoilogal ObalI&st.I~ In-d            thdor




                     litSOO&tZ3tOtl8th8tth~8&&i~~                    ZUWeairsrr(lthB
    faotthstd~in~rord~trIO~'LuQaet~                                 paror to a&
    Iroli~jrSallooeted to it unaer tJn ~iShf%~S     or  thI.8hot, 8nd
       baaed that power properly in the hands of the Cad8810mr8~
    kurt     but It fuxthm rociwad,      ad ia rrldrnt la Wetlon (bf
    Nhare'the term *ro8d dlstriOt* is usad for the Slrst amI oaly
    tlmo In that puregraph, that   the only oontlttuiag   reaponatbil-
    ity   of the xv&idd&at&at WaP to ratirr swh bond0 08 had buM
    authorired    bJ tb          te~y0X-U   liti-  Vd.tbilh 8Wh h?bI&               e#.
    t&t    the eonstru~tloa           and Lpprovemmt of hterkl    road8             rJlae
    Within SUob adined  iUe8 Wasat& Oui@wOn      Oi                  the   eOUn$y        xn
    the abaonao of eprrolalaatian by tha taxpsyors                    living tit&in
    that 8TIS   8UthOl’i%i~      th   iS-      of beads for thu purp8s
    Of 00MtWdittg        iS$*rOi    FOBaS WithiR Ou8h #SW&V. mmh read8
    as exist within a rowi dlotrlet that ham not been buIlti
    with fuztdsprovided bx the rosd aiBtriOt8 A8 8~6h, oaapriw
    a part of the munty lateral ~64 ayetom nbieh shwld b8
    paid for with 00tttttgtunas, IItthirr%lWtSIIB(I,
                                                   fUn%S Blell-
    tioned in your letter represmtt a repqmat   by the ,P;tsfe
                                                             G@
    p~anegezppandedby the taapayom of those dlstrlots and the
    benlilt of auoh repayment, urrderthe term of the Aot, $8
    intutaea tar the tarpyere l.ivLkwwithin the arm, aid6it
    is OUT0pinion  that auohbetirita sh0d.a be eonfermU d.Immt-
             AouordiJlslJ. we must ad&Se thrat,in OUT op%nion,
the county fs~withuat snthoritp to we      the funds apeaI.flaal-
1~ urrrdlted   to the mrloua dsiimd road dlntrlets by the
ter&saZ 6hb A6ttWaaf          &~r@444 uollptthat rhiohrouZd
uoafer 8Ulrae6 buwit upon the taxpywa llvlm3tithin
t&we pertfwlu        ddimd   road districts,and in haroloBy with
eu4hoonetrwt~eRw48l6v~4t~tth4            wM.lltyoem#t 4qJedl
ro8.u uistr;*6   aoa.7~ pux4uaRt to th4 option prcJvlU*U La
STation *IPi paregraph 5, subaeotlon (h), ~eot1o.a 6 of Wu8e
Bi.ll686,




                              By /a/   Cluenw   E.   Craw
                                       c1alwn0. k. tirm
                                              Aarlst8ut